Exhibit 10.1

 
AMENDMENT NO. 1


THIS AMENDMENT NO. 1 (this “Amendment”), dated as of January 5, 2011, with
respect to that certain Credit Agreement referenced below, is by and among DYCOM
INDUSTRIES, INC., a Florida corporation (the “Borrower”), the Guarantors, the
Lenders identified on the signature pages hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.


W I T N E S S E T H:


WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
June 4, 2010 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
with the Guarantors identified therein, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swingline Lender and
L/C Issuer;


WHEREAS, the Borrower has requested certain modifications of the terms of the
Credit Agreement; and


WHEREAS, the Lenders, by action of the Required Lenders, have agreed to the
requested modifications on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


2.           Amendments to the Credit Agreement.


2.1           New Definition.  The following defined term is added to Section
1.01 of the Credit Agreement in the correct alphabetical order:


“Additional Subordinated Notes” means any subordinated notes issued by the
Borrower pursuant to an indenture with subordination terms at least as favorable
to the Lenders as the indenture with respect to the Senior Subordinated Notes as
confirmed by the Administrative Agent in its reasonable judgment.


2.2           Amended Definitions.  The following defined terms are amended in
full to read as follows:


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded Debt during such
period.  For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments or redemptions or purchase of similar payments made during the
applicable period, except for any such reduction with respect to the Senior
Subordinated Notes and any Additional Subordinated Notes, (b) shall be deemed to
include the Attributable Indebtedness and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.05 or any
refinancing, prepayment, repurchase, redemption, retirement and/or defeasance of
the Senior Subordinated Notes pursuant to Section 8.01(j)(ii).


“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, in their capacities as joint lead arrangers and
joint book managers.


“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, (b) any
Additional Subordinated Notes, and (c) any other Indebtedness incurred by any
Credit Party that by its terms is specifically subordinated in right of payment
to the prior payment of the Revolving Loans, the L/C Obligations, the Swingline
Loans and Term Loans on terms reasonably satisfactory to the Administrative
Agent.


2.3           Consolidated Leverage Ratio.  Clause (a) of Section 7.07 is
amended to include a new proviso to read as follows:


; provided that for purposes of calculating the Consolidated Leverage Ratio for
the period of four consecutive fiscal quarters ending as of the first fiscal
quarter ending after any issuance of Additional Subordinated Notes,
“Consolidated Funded Debt” as used in the calculation of the Consolidated
Leverage Ratio shall be deemed to exclude any outstanding Senior Subordinated
Notes to the extent that the Borrower has received Net Cash Proceeds from the
issuance of any Additional Subordinated Notes for the purpose of, and such Net
Cash Proceeds are held by the Borrower solely to be used for, refinancing,
prepaying, repurchasing, redeeming, retiring and/or defeasing such outstanding
Senior Subordinated Notes within sixty (60) days of issuance of any Additional
Subordinated Notes.


2.4           Indebtedness.  Clauses (i) and (j) of Section 8.01 of the Credit
Agreement are amended to read as follows, respectively:


(i)           Indebtedness of the Credit Parties and the Restricted Subsidiaries
not otherwise contemplated in this Section 8.01 in an amount not to exceed
$125,000,000 in the aggregate at any time outstanding;


(j)           (i) the Senior Subordinated Notes, (ii) Additional Subordinated
Notes in an aggregate principal amount of up to $175,000,000, so long as the Net
Cash Proceeds of such Additional Subordinated Notes are to be used solely first,
to refinance, prepay, repurchase, redeem, retire and/or defease the Senior
Subordinated Notes in their entirety within sixty (60) days of issuance of any
Additional Subordinated Notes and second, to the extent that any Net Cash
Proceeds remain, for general corporate purposes not in contravention of any
applicable Laws, and (iii) any Guaranty Obligations of any Credit Party in
respect of the Indebtedness described in subclauses (i) and (ii) of this clause
(j); together, in each case of subclauses (i), (ii) and (iii) above, with any
refinancings, refundings, renewals or extensions thereof; provided that (A) the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension, but the principal amount of any
such refinancing, refunding, renewal or extension may include (1) the principal
amount of unfunded commitments relating thereto, (2) a reasonable premium or
other reasonable amount paid, (3) reasonable amounts added to the original
principal amount thereof as a result of the capitalization of interest and (4)
the costs thereof, including reasonable fees and expenses incurred in connection
therewith and (B) the terms relating to principal amount, amortization,
maturity, subordination, and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Credit Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;


2.5           Limitation on Restricted Actions.  Clause (iii) of Section 8.08 of
the Credit Agreement is amended to read as follows:


(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i), (j) or (n); provided that (A) with respect to
Indebtedness incurred pursuant to Section 8.01(c) and (n), any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith and (B) with respect to Indebtedness incurred pursuant to
Section 8.01(i) and (j), any such restriction shall not apply to this Credit
Agreement or any other Credit Document or


2.6           Restricted Payments - Share Repurchases.  Clauses (c) and (g) of
Section 8.09 of the Credit Agreement are amended to read as follows,
respectively:


(c)           subject to the subordination terms thereof, the Borrower may (i)
make regularly scheduled interest payments under the Senior Subordinated Notes
and other Subordinated Indebtedness and (ii) refinance, prepay, repurchase,
redeem, retire and/or defease the Senior Subordinated Notes as required pursuant
to Section 8.01(j);


(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may repurchase shares of its Equity
Interests in an aggregate amount not to exceed $30,000,000 for the period
beginning January 5, 2011 through the Maturity Date;


2.7           Events of Default.  Clause (k) of Section 9.01 of the Credit
Agreement is amended to read as follows:


(k)           The Obligations shall fail to constitute “senior debt,”
“designated senior debt” or a corresponding term under the terms of the Senior
Subordinated Notes or any Additional Senior Subordinated Notes.


3.           Conditions Precedent.  This Amendment shall be effective as of the
date hereof upon the satisfaction of the following conditions precedent:


(a)           Executed Amendment.  Receipt by the Administrative Agent of this
Amendment duly executed by the Credit Parties, the Required Lenders and the
Administrative Agent.


(b)           Organizational Documents, Incumbency, Resolutions, Etc.  Receipt
by the Administrative Agent of the following, each of which shall be originals
or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent:


(i)           copies of the organizational documents of each Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the date of this
Amendment, unless a Responsible Officer of the Borrower certifies in a
certificate that the organizational documents previously delivered to the
Administrative Agent in connection with the Credit Agreement have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the date hereof;


(ii)           incumbency certificates identifying the Responsible Officers of
the Credit Parties who are authorized to execute this Amendment and related
documents and to act on the Credit Parties behalf in connection with this
Amendment and the Credit Documents, unless a Responsible Officer of the Borrower
certifies in a certificate that the incumbency certificates previously delivered
to the Administrative Agent in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof;


(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; unless a Responsible
Officer of the Borrower certifies in a certificate that the incumbency
certificates previously delivered to the Administrative Agent in connection with
the Credit Agreement do not require amendment and remain in full force and
effect as of the date hereof; and


(iv)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.


(c)           Fees and Expenses.  Receipt by the Administrative Agent of (i) for
the account of each Lender that executes this Amendment prior to 5:00 p.m.
Eastern time on Thursday, December 30, 2010, an amendment fee equal to seven and
one-half basis points (0.075%) on the Revolving Commitment of such Lender as of
the date hereof and (ii) all other fees and expenses required to be paid to the
Administrative Agent and the Joint Lead Arrangers on or before the date hereof.


4.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.


5.           Affirmations and Representations and Warranties of Credit
Parties.  Each of the Credit Parties hereby affirms, represents and warrants (a)
the representations and warranties set forth in Article VI of the Credit
Agreement are true and correct as of the date hereof (except for any
representation or warranty made as of an earlier date, in which case such
representation or warranty shall be true and correct (or true and correct in all
material respects, as applicable) as of such earlier date) and (b) no Default or
Event of Default exists as of the date hereof.


6.           Affirmation of Obligations.  The Credit Parties (a) affirm all of
their obligations under the Credit Documents and (b) agree that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge their obligations under any Credit Document.


7.           Reaffirmation of Security Interests.  Each Credit Party (a) affirms
that each of the Liens granted in or pursuant to the Credit Documents are valid
and subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Credit
Documents.


8.           Effectiveness of Amendment; No Other Changes.  On and after the
date hereof, all references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as expressly modified hereby, all of the terms of the Credit
Agreement and the other the Credit Documents, and any other certificates,
documents, agreements and instruments executed in connection with the Credit
Documents, remain in full force and effect.


9.           Fees and Expenses.  The Credit Parties agree to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


10.           Amendment is a Credit Document.  Each of the parties hereto hereby
agrees that this Amendment shall be deemed to be, and is, a Credit Document.


11.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.


BORROWER:                                       DYCOM INDUSTRIES, INC.,
 
a Florida corporation



By:  /s/ H. Andrew
DeFerrari                                                             
Name: H. Andrew DeFerrari
Title: Senior Vice President and Chief Financial Officer


GUARANTORS:                                   ANSCO & ASSOCIATES, LLC,
 
a Delaware limited liability company



APEX DIGITAL, LLC,
 
a Delaware limited liability company



 
BROADBAND EXPRESS, LLC,

 
a Delaware limited liability company



 
BROADBAND INSTALLATION SERVICES, LLC,

 
a Delaware limited liability company



C-2 UTILITY CONTRACTORS, LLC
 
a Delaware limited liability company



CABLE CONNECTORS, LLC
 
a Delaware limited liability company



CABLECOM, LLC,
 
a Delaware limited liability company



CABLECOM OF CALIFORNIA, INC.,
 
a Delaware corporation



CAN-AM COMMUNICATIONS, INC.,
 
a Delaware corporation



CAVO BROADBAND COMMUNICATIONS, LLC,
 
a Delaware limited liability company



CERTUSVIEW LEASING, LLC,
 
a Delaware limited liability company



By:  /s/ H. Andrew
DeFerrari                                                                   
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]

 
 

--------------------------------------------------------------------------------

 

COMMUNICATIONS CONSTRUCTION GROUP, LLC,
 
a Delaware limited liability company



DYCOM CAPITAL MANAGEMENT, INC.,
 
a Delaware corporation



DYCOM CORPORATE IDENTITY, INC.,
 
a Delaware corporation



 
DYCOM IDENTITY, LLC,

 
a Delaware limited liability company



 
DYCOM INVESTMENTS, INC.,

 
a Delaware corporation



ERVIN CABLE CONSTRUCTION, LLC,
 
a Delaware limited liability company



GLOBE COMMUNICATIONS, LLC,
 
a North Carolina limited liability company



INSTALLATION TECHNICIANS, LLC,
a Florida limited liability company


IVY H. SMITH COMPANY, LLC,
 
a Delaware limited liability company



LAMBERT’S CABLE SPLICING COMPANY, LLC,
 
a Delaware limited liability company



LOCATING, INC.,
a Washington corporation


NICHOLS CONSTRUCTION, LLC,
a Delaware limited liability company


NIELS FUGAL SONS COMPANY, LLC,
a Delaware limited liability company




By: /s/ H. Andrew
DeFerrari                                                                   
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]

 
 

--------------------------------------------------------------------------------

 

NIELS FUGAL SONS COMPANY OF CALIFORNIA, INC.,
a Delaware corporation


POINT TO POINT COMMUNICATIONS, INC.,
a Louisiana corporation


PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC, a Delaware limited liability
company


PRINCE TELECOM, LLC
a Delaware limited liability company


PRINCE TELECOM OF CALIFORNIA, INC.,
a Delaware corporation


RJE TELECOM, LLC,
a Delaware limited liability company


RJE TELECOM OF CALIFORNIA, INC.,
a Delaware corporation


STAR CONSTRUCTION, LLC,
 
a Delaware limited liability company



 
STEVENS COMMUNICATIONS, LLC,

 
a Delaware limited liability company



S.T.S., LLC,
 
a Tennessee limited liability company



TCS COMMUNICATIONS, LLC,
 
a Delaware limited liability company



 
TESINC, LLC,

 
a Delaware limited liability company



 
TESINC OF CALIFORNIA, INC.,

 
a Delaware corporation



By:  /s/ H. Andrew
DeFerrari                                                                   
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]



 
 

--------------------------------------------------------------------------------

 

 
TRIPLE-D COMMUNICATIONS, LLC,

 
a Delaware limited liability company



U G T I,
 
a California corporation



 
UNDERGROUND SPECIALTIES, LLC,

 
a Delaware limited liability company



UTILIQUEST, LLC,
 
a Georgia limited liability company



 
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC,

 
a Delaware limited liability company



By: /s/ H. Andrew
DeFerrari                                                                   
Name: H. Andrew DeFerrari
Title: Treasurer




 
MIDTOWN EXPRESS, LLC,

 
a Delaware limited liability company



By:  /s/Joseph
Danno                                                              
Name: Joseph Danno
Title: President


OSP SERVICES, LLC,
 
a Delaware limited liability company



By: /s/ Marvin
Glaser                                                               
Name: Marvin Glaser
Title: President




[Signatures continue on following page]























 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                           BANK OF AMERICA, N.A.,
             as Administrative Agent


By: /s/ Chris Burns                                                      
Name: Chris Burns
Title: Vice President



 
 

--------------------------------------------------------------------------------

 

LENDERS:                                           BANK OF AMERICA, N.A.,
              as a Lender, L/C Issuer and Swingline Lender


By:  /s/ Chris Burns                                                    
Name: Chris Burns
Title: Vice President

 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Ben Wright                                                      
Name: Ben Wright  
Title: Vice President

 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/ Preston W. Bergen                                                      
Name: Preston W. Bergen        
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A.,
as a Lender


By: /s/ Kerry McElhiney                                                      
Name: Kerry McElhiney
Title: Vice President

 
 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Jose Mazariegos                                                    
Name: Jose Mazariegos  
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender


By: /s/ Stephen Hanas                                                      
Name: Stephen Hanas 
Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as a Lender


By: /s/ Baerbel
Freudenthaler                                                      
Name: Baerbel Freudenthaler          
Title: Director



 
 

--------------------------------------------------------------------------------

 

COMPASS BANK,
as a Lender


By: /s/ Peter R. Lewin                                                      
Name: Peter R. Lewin
Title:Vice President
